Citation Nr: 1106145	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-25 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic kidney stone 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service in from June 1971 to 
April 1973 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

For the reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to a final adjudication 
of the Veteran's service connection claim.  Specifically, in this 
case, the Veteran contends that he has a recurring kidney stone 
disability that began in service.  In particular, he reports 
having kidney stones during, and after, service.  

Service treatment records (STRs) reflect multiple notations of 
treatment for complaints of pain and difficulty on urination as 
well as urethral irritation.  See STRs dated in July 1972, 
September 1972, and March 1973.  

Post-service treatment records show that the Veteran was first 
treated for kidney stones in August 1974, approximately sixteen 
months after service discharge.  Subsequent records show 
treatment for kidney stones in 1995, 1996, and 1998.

A complete and thorough review of the claims folder indicates 
that the Veteran has not been afforded a VA examination.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidentiary posture as stipulated herein, the Board 
finds that a VA examination is necessary in order to determine 
the Veteran's complete disability picture and to determine 
whether his current kidney symptoms are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

Of particular importance to the Board in this matter is the fact 
that, despite evidence of treatment for painful urination in 
service and post-service treatment for kidney stones, the Veteran 
has not been provided a pertinent VA examination, to include an 
opinion regarding the etiology of his kidney stones.  Thus, the 
Board concludes that a VA examination is necessary.  See 
38 C.F.R. § 3.159(c)(4).  See also Colvin, supra.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to final appellate 
review.  Accordingly, the case is REMANDED for the following 
action:

1.	Schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
kidney stones.  The Veteran's claims folder 
must be provided to the VA examiner to 
review in conjunction with the examination.  
The examination report should state that the 
claims folder has been reviewed.  

For any chronic kidney stone disability 
diagnosed on examination, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or as likely as 
not that such diagnosed disability is 
related to, or consistent with, the 
Veteran's active duty, including the in-
service episodes of treatment for painful 
and difficult urination and urethral 
irritation.  The examiner should provide 
complete rationale for all opinions provided 
in the examination report.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's kidney stones, or 
the requested etiological opinion concerning 
any diagnosed chronic kidney stone 
disability cannot be provided, the examiner 
should so state-and the reasons therefore.  

2.	Following completion of the foregoing, 
review the claims folder and ensure that all 
of the foregoing development has been 
conducted and completed in full.  In 
particular, a determination as to whether 
the examiner has responded to all questions 
posed should be made.  If the examiner has 
not responded to all questions asked, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).

3.	After the requested development has been 
completed, readjudicate the merits of the 
claim based on all the evidence of record, 
including any additional information 
obtained as a result of this Remand, and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


